Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response the remarks filed on 04/30/2021 and claims filed on 04/30/2021.
Claims 1-20 are pending. Claims 1, 9 and 16 are independent claims.
The prior rejections are withdrawn in view of the applicant’s remarks being persuasive (concerning the claimed ‘ratio’ recited in the independent claims in view of the cited/applied prior art).

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The searched and cited prior art teaches it is known to provide variants of a web page to a client device and to analyze eye and facial expressions of a user that views the variants using image collection and analysis of the user’s face and eyes. However the independent claims recite not just what is known, but determines a ratio of eye movement (through identification of fixations and saccades of the images) of the user between the variants of the web page in order to derive a distraction factor and determines an emotional state based upon facial expression identification in the images to yield an effectiveness metric.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILSON W TSUI/Primary Examiner, Art Unit 2178